Freedman and Richter, JJ.,
dissent in a memorandum by
Freedman, J., as follows: I respectfully dissent and would reverse the decision of the court below. The record, as set forth in that court’s decision, raises serious questions concerning the objector’s standing. Other than a 16-year-old buff card, there was no evidence that objecting petitioner Grisela Lajara lived where she claimed she lived, and there was substantial evidence to the contrary. Her failure to respond to any subpoena issued by respondent, a letter addressed to her that was returned by the post office, the absence of her name on the apartment lease renewal or the income certification form, which is part of the record, and the testimony of the managing agent and of the executive director of the sponsor of the building presented prima facie evidence of nonresidency, to which no rebuttal evidence was adduced.